DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 14 October 2021. As directed by the amendment claims 10, 11, 13 and 19 have been amended, claims 21-24 have been added, and claims 1-9, 14 and 20 have been cancelled. Thus, claims 10-13, 15-19 and 21-24 are presently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 21 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior US Patent No. 10,376,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Amodio on 21 December 2021.

10. (Currently amended) A method for validating accuracy of delineated contours in computerized imaging, comprising: 
retrieving one or more approved radiation therapy contours; 
retrieving a contour to be evaluated; 
calculating an attribute of one or more of the one or more approved radiation therapy contours;
constructing assessment criterion parameters using machine learning;
calculating an attribute based on the contour to be evaluated; and 
detecting a contouring error by fitting the attributes of the contour to be evaluated against the assessment criterion parameters.
11. (Currently amended) The method of claim 10, wherein the attribute of the one or more of the one or more approved radiation therapy contours is a geometric attribute.
17. (Cancelled)
18. (Cancelled) 
22. (Currently amended) The method of claim 10 wherein the contour to be evaluated is a patient specific radiation therapy contour that corresponds to a patient receiving adaptive radiation therapy.
23. (Currently amended) The method of claim 10 wherein the contour to be evaluated is a patient specific radiation therapy contour that corresponds to a patient receiving on-line adaptive radiation therapy.
24. (Cancelled) 
Reasons for Allowance
Claims 10-13, 15, 16, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a method for validating accuracy of delineated contours in computerized imaging, comprising constructing assessment criterion parameters using machine learning; calculating an attribute based on a contour to be evaluated; and detecting contouring error by fitting the attributes of the contour to be evaluated against the assessment criterion parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791